FILED

UNITED STATES DISTRICT COURT  2 s 

FOR THE DISTRICT OF COLUMBIA _
C|€fk. U.S. District & Bankruptcy

C0urts for the District of columbia

Gary Hirsch, )
)

Plaintiff, )

)

v, ) civil A¢ri@n NO. /3- / 51 73

)

United States Marshals Service, )
)

Defendant. )

)

MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se "Complaint in Equity" and
application to proceed in forma pauperis The Court will grant plaintiff’s application and
dismiss the complaint for lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff sues the United States Marshals Service to stop the execution of an order issued
by the United States District Court for the District of Oregon to evict plaintiff from property
located in Josephine County, Oregon. Plaintiff seeks an order from this Court to "declare the
underlying judgment void for lack of jurisdiction," Compl, at 3, but this Court lacks jurisdiction

to review the orders of another district court. See 28 U.S.C. §§ 1331, 1332 (general

jurisdictional provisions); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert.

denied 513 U.S. 1150 (1995) (citing District of Columbia Court of Appeals v. Fela’man, 460 U.S.

462, 482 (1983); Rooker v. Fidelz`ty Trusl C0., 263 U.S. 413, 415, 416 (1923)). Hence, this case

will be dismissed. A separate Order accompanies this Memorandum Opinion.

 

DATE: September  , 2013